Citation Nr: 0026473	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  96-17 955	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for rheumatic heart 
disease with aortic valve damage, currently rated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from July 1944 to March 1946.  
This appeal arises from an October 1995 rating decision, 
which denied a rating in excess of 10 percent for rheumatic 
heart disease with aortic valve damage.  

In August 1997, the Board of Veterans' Appeals (Board) 
remanded the case to the RO in North Little Rock, Arkansas, 
for clarification of the veteran's previously expressed 
request for a hearing.  Subsequent to the remand, in a letter 
dated in April 1998, the veteran requested a hearing before a 
member of the Board in Washington, D.C.  However, in an April 
1999 letter, the veteran indicated that he did not desire a 
hearing at the RO in North Little Rock, Arkansas, before a 
member of the Board because he no longer resided in Arkansas, 
but had moved to Georgia.  The claims folder was subsequently 
transferred to the RO in Atlanta, Georgia.  While the April 
1999 letter containing the veteran's expressed wishes 
regarding a hearing does not specifically indicate that he no 
longer desires a hearing before a member of the Board in 
Washington, D.C., the April 1999 letter from the veteran and 
an April 1999 letter from the veteran's representative both 
requested that the Board adjudicate the claim based on the 
evidence of record, and the representative's letter 
specifically asked that the veteran's hearing request be 
withdrawn.  In any event, further clarification of this 
matter will be sought in the Remand below.  


REMAND

The Board finds that the veteran's claim for an increased 
rating for his service-connected rheumatic heart disease with 
aortic valve damage is "well-grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (Court) has held that, when a veteran 
claims a service-connected disability has increased in 
severity, the claim is well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

The veteran's service-connected rheumatic heart disease with 
aortic valve damage has been rated under Diagnostic Code 7000 
of VA's Schedule for Rating Disabilities (38 C.F.R. § 4.104, 
Code 7000).  However, subsequent to filing his claim for an 
increased rating for service-connected rheumatic heart 
disease with aortic valve damage, the rating schedule for 
determining the disability ratings assigned to cardiovascular 
disorders was changed, effective January 12, 1998.  The Court 
has held that, where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the claimant will apply.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

In a supplemental statement of the case issued in May 2000, 
the RO attempted to evaluate the veteran's service-connected 
rheumatic heart disease with aortic valve damage under both 
the rating criteria in effect prior to January 12, 1998 (the 
former criteria) and the rating criteria which became 
effective January 12, 1998 (the current criteria).  However, 
following a review of the claims folder, the Board concludes 
that the clinical evidence currently of record is inadequate 
to evaluate the veteran's service-connected rheumatic heart 
disease with aortic valve damage under both the former 
criteria and the current criteria.  

Under the former criteria, Diagnostic Code 7000 provided that 
a 10 percent rating is warranted for inactive rheumatic heart 
disease without heart enlargement following established 
active rheumatic heart disease with an identifiable valvular 
lesion and slight, if any, dyspnea.  A 30 percent rating is 
warranted for three years from the termination of an 
established service episode of rheumatic fever, or its 
subsequent recurrence, when there were cardiac manifestations 
during the episode or recurrence.  A 30 percent rating is 
also in order where there is a diastolic murmur with 
characteristic electrocardiogram (EKG) manifestations or a 
definitely enlarged heart.  A 60 percent rating requires 
definite heart enlargement; severe dyspnea on exertion, 
elevation of systolic blood pressure, or such arrhythmias as 
paroxysmal auricular fibrillation or flutter or paroxysmal 
tachycardia; and preclusion of more than light manual labor.  
A 100 percent rating for inactive rheumatic heart disease 
requires clinical and roentgenogram confirmation of definite 
enlargement of the heart; dyspnea on slight exertion; rales, 
pretibial pitting at the end of the day, or other definite 
signs of beginning congestive failure; and preclusion of more 
than sedentary labor.  A 100 percent rating is warranted for 
active rheumatic heart disease while the disease is active 
and, with ascertainable cardiac manifestations, for a period 
of six months thereafter.  38 C.F.R. § 4.104, Code 7000 (as 
in effect prior to January 12, 1998).  

The regulatory revisions which became effective January 12, 
1998 incorporate objective measurements of the level of 
physical activity, expressed numerically in metabolic 
equivalents (METs) at which cardiac symptoms develop.  METs 
are measured by means of a treadmill test.  However, if a 
treadmill test is thought to be medically inadvisable, "[A]n 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness or syncope may be used."  
See 38 C.F.R. § 4.104, Note 2 (1999).  

Under the current rating criteria, a 10 percent rating is 
warranted where a workload of greater than 7 METs but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness or syncope, or continuous medication is required.  
A 30 percent rating is warranted where there is a workload of 
greater than 5 METs but not greater than 7 METs which results 
in dyspnea, fatigue, angina, dizziness, or syncope, or; 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-ray.  A 60 percent 
rating is warranted where there has been more than one 
episode of congestive heart failure in the past year; where a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness or syncope; or 
where there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating is 
warranted for chronic congestive heart failure; where a 
workload of 3 METs or less results in dyspnea, angina, 
dizziness, or syncope; or where there is left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  A 100 percent rating is also warranted during 
active infection with valvular heart damage and for three 
months following cessation of therapy for the active 
infection.  38 C.F.R. § 4.104, Code 7000 (as in effect 
January 12, 1998).  

The most recent VA examination of the veteran which is of 
record is an examination of August 1995; more than four years 
ago and prior to the promulgation of the current criteria for 
rating cardiovascular disorders.  Moreover, the report of the 
August 1995 VA examination of the veteran contains no 
clinical findings as to the results of exercise testing.  
Insofar as a significant portion of the current rating 
criteria is articulated in terms of findings from a medical 
determination of METs by exercise testing, further 
examination is warranted.  In addition, it does not appear 
from the report of the August 1995 VA examination of the 
veteran that the examiner had an opportunity to review the 
claims folder in connection with the examination, as part of 
VA's duty to assist claimants who submit well-grounded 
claims.  See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.103(a) (1999); Littke v. Derwinski, 1 Vet. App. 
90 (1990); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Additionally, the Board has noted that the veteran has 
coronary artery disease, post operative status.  During VA 
hospitalization from October 1990 to November 1990, he 
underwent triple coronary artery bypass grafting.  In a May 
2000 rating action regarding other issues, the RO classified 
the veteran's coronary artery disease, post operative status, 
with hypertension as non-service connected and as 30 percent 
disabling.  Pursuant to VAOPGCPREC 6-2000 (May 19, 2000), 
numbered paragraph 12, the RO is instructed to evaluate all 
current cardiac pathology as part and parcel of the service-
connected rheumatic heart disease.  

Accordingly, the claim is REMANDED to the RO for the 
following:

1.  The RO should request that the 
veteran identify all medical providers 
who have provided him with medical 
treatment for his service-connected 
rheumatic heart disease with aortic valve 
damage or any other form of heart disease 
since August 1995, the date of his last 
VA examination which is of record.  Based 
on the veteran's response, the RO should 
obtain and associate with the claims 
folder copies of all treatment records 
from the identified source(s) which have 
not previously been associated with the 
claims folder.  

2.  The veteran should then be accorded a 
VA cardiovascular examination to 
determine the combined current severity 
of his service-connected rheumatic heart 
disease with aortic valve damage as well 
as his coronary artery disease, post 
operative status.  All indicated testing, 
including exercise testing with clinical 
findings recorded in METs, should be 
accomplished and all findings should be 
reported in detail.  The examiner must 
review the claims folder and a copy of 
this remand in connection with the 
examination and state in the examination 
report that the review has been 
accomplished.  (Copies of both the 
cardiovascular rating criteria in effect 
prior to January 12, 1998 and the 
cardiovascular rating criteria effective 
January 12, 1998 must be associated with 
the claims folder.)  

The examiner must furnish medical 
opinions in answer to the following 
questions:  Is the veteran's service-
connected rheumatic heart disease with 
aortic valve damage in combination with 
his coronary artery disease, post 
operative status manifested by:  (a) 
Inactive rheumatic heart disease without 
heart enlargement following established 
active rheumatic heart disease with an 
identifiable valvular lesion and slight, 
if any, dyspnea?  (b) A diastolic murmur 
with characteristic electrocardiogram 
(EKG) manifestations or a definitely 
enlarged heart?  (c) Definite heart 
enlargement; severe dyspnea on exertion, 
elevation of systolic blood pressure, or 
such arrhythmias as paroxysmal auricular 
fibrillation or flutter or paroxysmal 
tachycardia; and preclusion of more than 
light manual labor?  (d) Clinical and 
roentgenogram confirmation of definite 
enlargement of the heart; dyspnea on 
slight exertion; rales, pretibial pitting 
at the end of the day, or other definite 
signs of beginning congestive failure; 
and preclusion of more than sedentary 
labor?  Additionally, the examiner must 
provide a medical opinion in response to 
the following question:  (e) Is active 
rheumatic heart disease with 
ascertainable cardiac manifestations 
present?  (f) Does the veteran's combined 
rheumatic heart disease and coronary 
artery disease, post operative status, 
produce angina, and, if so, describe its 
frequency and severity?  (g) In 
classifying the severity of the combined 
rheumatic heart disease with aortic valve 
damage and coronary artery disease, post 
operative status, state whether ordinary 
manual labor is possible; whether more 
than light manual labor is not feasible; 
and whether more than sedentary 
employment is precluded.  

Further, the examiner must provide a 
medical opinion in response to the 
following questions:  (h) Does a workload 
of greater than 7 METs but not greater 
than 10 METs result in dyspnea, fatigue, 
angina, dizziness or syncope, or require 
continuous medication?  (i) Does a 
workload of greater than 5 METs but not 
greater than 7 METs result in dyspnea, 
fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, 
echocardiogram, or x-ray?  (j) Has there 
been more than one episode of congestive 
heart failure in the past year; where a 
workload of greater than 3 METs but not 
greater than 5 METs resulted in dyspnea, 
fatigue, angina, dizziness or syncope; or 
where there is left ventricular 
dysfunction with an ejection fraction of 
30 to 50 percent?  (k) Is chronic 
congestive heart failure present where a 
workload of 3 METs or less results in 
dyspnea, angina, dizziness, or syncope; 
or left ventricular dysfunction with an 
ejection fraction of less than 30 
percent?  (l) Is active infection with 
valvular heart damage present?

3.  The RO should then review the claim 
for an increased rating for rheumatic 
heart disease with aortic valve damage to 
include disability due to coronary artery 
disease, post operative status, to 
determine whether the claim may be 
granted.  The RO should adjudicate the 
veteran's claim with consideration of 
both the cardiovascular rating criteria 
which were in effect prior to January 12, 
1998 and the rating criteria which became 
effective January 12, 1998.  See Karnas, 
supra.  If the claim remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given a reasonable opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if otherwise in 
order.  The veteran and his 
representative are advised that if one of 
them does not specifically withdraw a 
request for a Board hearing in 
Washington, D.C., such hearing will be 
scheduled if the claims folder is 
returned to the Board for further 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



